United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3524
                                   ___________

Terry Lynn Harris,                     *
                                       *
                   Appellant,          *
                                       *
      v.                               *
                                       *
St. Charles County Commissioner; St. * Appeal from the United States
Charles County Sheriff; Tony Tipton,   * District Court for the Eastern
Officer, Badge No. 411; Phillip        * District of Missouri.
Adams, Officer, Badge No. 484;         *
Unknown Simmon, Officer, Badge         *      [UNPUBLISHED]
No. 447; Robert Smith, Officer,        *
Badge No. 471; Unknown Seager,         *
Officer, Badge No. 472; R. Gatewood, *
Officer, Badge No. Unknown,            *
                                       *
                   Appellees.          *
                                  ___________

                             Submitted: June 22, 2000

                                  Filed: June 29, 2000
                                   ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Terry Lynn Harris appeals the district court's denial of his 42 U.S.C. § 1983
action, alleging various correctional officers violated his Eighth Amendment rights by
failing timely to administer medication and by using unreasonable force constituting
cruel and unusual punishment. Having carefully reviewed the record and the parties'
briefs, we conclude extended discussion is not required and affirm for the reasons
stated in the district court's thorough opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-